Deasy, . J.
On May 4, 1914 the defendant leased a garage to the plaintiff for five years. The lease contains the following clause: “with the privilege on the part of the lessee to release at the end of said term said premises for a term of years to be agreed upon at the same rental of $400. a year.”
On May 5, 1919 the plaintiff elected to renew the lease for two years and gave the defendant written notice of such election.
On May 27th 1919-the defendant by letter declined to renew lease for any further period putting hie refusal on the ground “that there is no privilege of renewal unless the same is agreed upon by both parties.”
Undoubtedly a contract to make or renew a lease is of no legal effect if the premises to be .leased or the term or the rental is left to be determined by subsequent agreement of parties. In this case the property to be leased and the rental are clearly specified. The defendant says that the 'term of the renewal was left indefinite. Ho maintains that the phrase “a term of years to be agreed upon” means no more than “a term to be agreed upon.”
The complainant on the other hand says that “a term of years” means not less than two years and that the renewal clause has the same effect as if it had provided for an extension for two years and as much longer as the parties might agree.
The plaintiff’s contention is sustained by reason and authority. If the language of a contract is reasonably susceptible of two constructions, that interpretation should ordinarily be adopted which gives the words some meaning rather than another which leaves them meaningless. See 9, Cyc. 586.
“The natural and legal, as well as the literal and grammatical construction of the words ‘any terms of years’ must be a period of time not less than two years.” Ex parte Seymour, 14 Pick., 40.
“A lease ‘for years’ without any number being fixed is for two years certain.” Washburn Real Property, 5th Ed. Vol. 1, page 471.
“If a man make a lease for years without saying how many it is a good lease for two years; for more than this there is no certainty and for less there can be no sense in the words.” Taylor’s Landlord *105& Tenant 9lh Ed. Sec. 77; Woodfall’s Landlord & Tenant Vol. 1, page 55; See Boston Clothing Co. v. Solberg (Wash.), 68 Pac., 715.
It is true indeed as urged by the defendant’s counsel that the common law definition of estates for years comprehends and includes any fixed term however short.
We believe however, that the parties in making this lease and contract used the word “years” in its common and ordinary sense and not in its sense as employed in the common law classification of estates.

Bill sustained.


Decree in accordance with this opinion.